Zechariah Long or his lawfull Attourny plaint. agt Margaret Cox widdow Defendt in an action, of a debt of twenty Four pounds five Shillings and eight pence or thereabouts in mony due as by a bill *713under her hand bearing date the. 15th of April. 1675. may appeare with due interest and all other due damages according to attachrnt datd July. 17th 1676. . . . The Jury . . . found for the plaint, twenty Four pound Five Shillings eight pence mony damage according to bill and costs of Court being thirty four Shillings Six pence.
Execucion issued July. 31° 1676.